Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 38-57 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 38-57 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kakishima et al (US 201/0006613).
 	Regarding claim 38, Kakishima discloses a method, in a source access node of a radio network (see Fig. 5, e.g., camped base station 200A), of allocating reference signals for determining radio link quality, the method comprising: 
transmitting, to a candidate access node of the radio network (e.g., adjacent base station 200B), information about at least one reference signal allocated for transmission in at least one beam controlled by the source access node (see Fig. 5, p. [0031], e.g., the camped base station 200A requests the adjacent base station 200B to indicate directional beams from the adjacent base station 200B that may interfere with the resident user equipment 100 and receives a list of 
 	Regarding claim 39, Kakishima discloses the method according to claim 38, further comprising: indicating, to a wireless communication device (e.g., user equipment 100) in communication with the radio network, to measure and/or report a radio link quality of the at least one beam controlled by the source access node (see Kakishima, Fig. 7, p. [0056-0058], e.g., step S101, the user equipment 100 measures reception quality of respective reference signals transmitted in directional beams in the interference beam candidate list provided from the camped base station 200A beforehand) and/or the at least one beam controlled by the candidate access node.  
 	Regarding claim 40, Kakishima discloses the method according to claim 38, further comprising: activating transmission of one of the reference signals allocated for transmission in the at least one beam controlled by the source access node and/or initiating transmission of one of the reference signals eligible to be allocated in the at least one beam controlled by the candidate access node (see Kakishima, Fig. 7, p. [0058], e.g., At step S103, the user equipment 100 indicates the generated interference information to the camped base station 200A or the adjacent base station 200B).  
 	Regarding claim 41, Kakishima discloses the method according to claim 38, further comprising: transmitting one of the reference signal allocated for transmission in the at least one beam controlled by the source access node and/or initiating transmission of one of the reference signals eligible to be allocated for transmission in the at least one beam controlled by the candidate access node, for a predetermined period of time (see Kakishima, p. [0053], e.g., the 
 	Regarding claim 42, Kakishima discloses the method according to claim 38, wherein the information about the at least one reference signal allocated for transmission in the at least one beam controlled by the source access node comprises information indicative of at least one of the following: a reference symbol, time and/or frequency resources for transmission of the reference symbol in the at least one beam controlled by the source access node (see Kakishima, p. [0057], e.g., The interference information may include one or more of a timing, a frequency position, a beam index and reception quality of interference from the adjacent base station 200B detected at the user equipment 100).  
 	Regarding claim 43, Kakishima discloses the method according to claim 38, wherein the information about the one or more reference signals eligible to be allocated for a transmission in the at least one beam controlled by the candidate access node comprises information indicative of at least one of the following: a reference symbol, time and/or frequency resources for 
 	Regarding claim 44, Kakishima discloses the method according to claim 38[[43]], further comprising: determining a conflict between the at least one reference signal allocated by the source access node and the one or more reference signals eligible to be allocated by the candidate access node, based on a probability associated with the respective reference signals and/or the information about the at least one references signal controlled by the source access node and/or the one or more reference signals controlled by the candidate access node (Kakishima, p. [0058], e.g., the user equipment 100 indicates the generated interference information to the camped base station 200A or the adjacent base station 200B. In one embodiment, the user equipment 100 may multiplex the generated interference information into channel state information or acknowledgement and transmit the interference information multiplexed channel state information or acknowledgement to the camped bas e station 200A).  
 	Regarding claim 45, Kakishima discloses the method according to claim 38, further comprising: re-allocating the at least one reference signal for transmission in a beam controlled by the source access node  (see Kakishima, p. [0020], e.g., the camped base station and the adjacent base station may cooperate to control transmission to the user equipment such that a transmission timing or a transmission frequency of a directional beam from the adjacent base station determined by the user equipment as being an interference beam cannot overlap with a transmission timing or a transmission frequency of a directional beam from the camped base station) and/or re-allocating the one or more reference signals for transmission in a beam controlled by the candidate access node, in response to determining there is a conflict.  

 	Regarding claim 47, Kakishima discloses a method, in a candidate access node of a radio network (see Fig. 5, e.g., adjacent base station 200B), of allocating reference signals for determining radio link quality, the method comprising: receiving, from a source access node of the radio network e.g., camped base station 200A), information about at least one reference signal allocated for transmission in at least one beam controlled by the source access node and/or information about one or more reference signals eligible to be allocated for a transmission in at least one beam controlled by the candidate access node (see Fig. 5, p. [0031], e.g., the camped base station 200A requests the adjacent base station 200B to indicate directional beams from the adjacent base station 200B that may interfere with the resident user equipment 100 and receives a list of interference beam candidates from the adjacent base station 200B).  
 	Regarding claim 48, Kakishima discloses the method according to claim 47, further comprising: indicating to a wireless communication device in communication with the radio network to measure and/or report a radio link quality of the at least one beam controlled by the source access node (see Kakishima, Fig. 7, p. [0056-0058], e.g., step S101, the user equipment 100 measures reception quality of respective reference signals transmitted in directional beams in the interference beam candidate list provided from the camped base station 200A beforehand) and/or the at least one beam controlled by the candidate access node.  

   	Regarding claim 50, Kakishima discloses the method according to claim 47, further comprising: transmitting one of the reference signals eligible to be allocated in the at least one beam controlled by the candidate access node and/or initiating transmission of one of the reference signals allocated for transmission in the at least one beam controlled by the source access node, for a predetermined period of time (see Kakishima, p. [0053], e.g., the camped base station 200A can transmit directional beams to the user equipment 100 in the period where interference cannot arise due to directional beams transmitted from the adjacent base station 200B, and the user equipment 100 can receive the signals transmitted from the camped base station 200A appropriately without incurring the interference due to the directional beams transmitted from the adjacent base station 200B) or until a report from a wireless communication device in communication with the radio network has been received, the report comprising information about the radio link quality of the at least one beam controlled by the source access node and/or the candidate access node see Kakishima, p. [0057], e.g., The interference information may include one or more of a timing, a frequency position, a beam index and reception quality of interference from the adjacent base station 200B detected at the user equipment 100).  

  	Regarding claim 52, Kakishima discloses the method according to claim 47, wherein the information about one or more reference signals eligible to be allocated for a transmission in at least one beam controlled by the candidate access node comprises information indicative of at least one of the following: a reference symbol, time and/or frequency resources for transmission of the reference symbol in the at least one beam controlled by the candidate access node (see Kakishima, p. [0057], e.g., The interference information may include one or more of a timing, a frequency position, a beam index and reception quality of interference from the adjacent base station 200B detected at the user equipment 100).  
 	Regarding claim 53, Kakishima discloses the method according to claim 52, further comprising: determining a conflict between the at least one reference signal allocated by the source access node and the one or more reference signals eligible to be allocated by the candidate access node, based on a probability associated with the respective reference signals (Kakishima, p. [0058], e.g., the user equipment 100 indicates the generated interference information to the camped base station 200A or the adjacent base station 200B. In one embodiment, the user equipment 100 may multiplex the generated interference information into channel state 
 	Regarding claim 54, Kakishima discloses the method according to claim 47, further comprising: re-allocating the at least one reference signal for transmission in a beam controlled by the source access node (see Kakishima, p. [0020], e.g., the camped base station and the adjacent base station may cooperate to control transmission to the user equipment such that a transmission timing or a transmission frequency of a directional beam from the adjacent base station determined by the user equipment as being an interference beam cannot overlap with a transmission timing or a transmission frequency of a directional beam from the camped base station) and/or re-allocating the one or more reference signals for transmission in a beam controlled by the candidate access node, in response to determining there is a conflict.  
 	Regarding claim 55, Kakishima discloses the method according to claim 47, further comprising: receiving a report from a wireless communication device in communication with the radio network, the report comprising information about a conflict of reference signals received by the wireless communication device (see Kakishima, p. [0056], e.g., Upon receiving the interference information, the camped base station 200A or the adjacent base station 200B can identify an interference beam based on the received interference information).  
 	Regarding claim 56, Kakishima discloses a source access node configured for operation in a radio network (see Fig. 5, e.g., camped base station 200A), including, allocating reference signals for determining radio link quality, the source access node comprising: processing circuitry; and a memory storing computer instructions that, when executed by the processing 
 	Regarding claim 57, Kakishima discloses a candidate access node (see Fig. 5, e.g., adjacent base station 200B) configured for operation in a radio network, including allocating reference signals for determining radio link quality, the candidate access node comprising: processing circuitry; and a memory storing computer instructions that, when executed by the processing circuitry, configures the candidate access node to: receive, from a source access node (see Fig. 5, e.g., camped base station 200A) via communication circuitry, information about at least one reference signal allocated for transmission in at least one beam controlled by the source access node  (see Fig. 5, p. [0031], e.g., the camped base station 200A requests the adjacent base station 200B to indicate directional beams from the adjacent base station 200B that may interfere with the resident user equipment 100 and receives a list of interference beam candidates from the adjacent base station 200B) and/or information about one or more reference signals eligible to be allocated for a transmission in at least one beam controlled by the candidate access node.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477